DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact angle between the liquid and the case and on a contact angle between the liquid and the fixed object in a direction in which the case faces the fixed object of claims 3, 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
reference character(s) “524a” is not mentioned in the description.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2018/0065576) in view of Omoto (JP 2014-236571).
	Re claim 1, Kawaguchi discloses an electronic module for a vehicle comprising 
	a case (12) in which an electronic component is mounted [0003], comprising: 
	at least one discharge hole (48) which discharges a liquid droplet (water) contained in the case, and 
	a plurality of walls (44, 46) which protrudes from a bottom (36) of the case so as to intersect with an inner surface of the bottom (Fig 1), wherein the inner surface of the bottom is divided into a plurality of areas by the plurality of walls so as to accommodate at least one bus bar (14, 16)(Fig 1), and wherein at least one discharge hole is provided in each area and adjacent to a corresponding one of the plurality of walls (Fig 5), but does not disclose wherein the discharge hole having a predetermined dimension determined based on surface tension of the liquid droplet.
	The teaching as discussed above does not disclose wherein the predetermined dimension is configured to allow the liquid droplet to pass through where an own-weight force acting on the liquid droplet from the discharge hole toward an outside of the case due to an own weight of the liquid droplet is greater than a pull force pulling the liquid droplet to a peripheral edge defining the dimension of the discharge hole due to surface tension (re claim 2).
Omoto teach the use of a discharge hole (drain hole) having a predetermined dimension determined based on surface tension of the liquid droplet [0004], wherein the predetermined dimension is configured to allow the liquid droplet to pass through where an own-weight force acting on the liquid droplet from the discharge hole toward an outside of the case (flows from drainage hole to the outside)  [0003] due to an own weight of the liquid droplet (mass of water + gravity) is greater than a pull force pulling the liquid droplet to a peripheral edge defining the dimension of the discharge hole due to surface tension [0003],[0004].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot.

Allowable Subject Matter
Claim 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
	The limitation “wherein the leg part has a dimension determined based on a contact angle between the liquid and the case and on a contact angle between the liquid and the fixed object in a direction in which the case faces the fixed object” in combination with other limitations present is neither taught nor disclosed in the prior art of record.     	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847